DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20: On line 3, “a the resumption condition” should recite “[[a]] the resumption condition”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the resumption condition requires no user action to trigger the resumption condition” in lines 18-19. It is unclear how the resumption condition can trigger itself. For the sake of examination, the limitation will be interpreted as reciting “ambulatory medicament device requires no user action to trigger the resumption condition”

Claim 9 recites the limitation “a resumption condition” in lines 1-2. It is unclear if this is the same or different “resumption condition” than recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “the resumption condition”.
Claim 11 recites the limitation recites the limitation “a resumption condition” in lines 1-2. It is unclear if this is the same or different “resumption condition” than recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “the resumption condition”.
Claim 25 recites the limitation “the resumption condition requires no user action to trigger the resumption condition” in lines 17-18. It is unclear how the resumption condition can trigger itself. For the sake of examination, the limitation will be interpreted as reciting “blood glucose control system requires no user action to trigger the resumption condition”
Claims 2-8, 10, 12-24, and 26-30 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 11, 13, 14-16, 19-23, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0342974).
Regarding claim 1, Chen discloses an ambulatory medicament device (10, Fig 1) configured to automatically resume medicament delivery after medicament delivery to a subject is suspended (Para 0195-0196), the ambulatory medicament device comprising: a medicament pump (12, Fig 1) configured to receive dose control signals configured to cause the medicament pump to deliver medicament to the subject (Para 0067); a memory configured to store specific computer-executable instructions (Para 0067, lines 6-8); and a hardware processor in communication with the memory (Para 0067, lines 8-11) and configured to execute the specific computer-executable instructions to at least: receive a request to temporarily suspend delivery of the medicament to the subject, wherein the request comprises an indication of a temporary suspension period associated with a length of time that the delivery of the medicament is to be suspended (Para 0195, lines 3-15; Para 0196, lines 1-5); suspend delivery of the medicament to the subject, wherein suspending delivery of the medicament includes not generating a dose control signal or generating the dose control signal to cause the medicament pump to not administer medicament to the subject during the temporary suspension period (Para 0195, lines 3-15); determine that a resumption condition has occurred during the temporary suspension period, wherein the resumption condition requires no user action to trigger the resumption condition (Para 0196, lines 1-5); generate a dose control signal after occurrence of the resumption condition, thereby discontinuing the temporary suspension period; and automatically resume medicament delivery by providing the dose control signal to the medicament pump (Para 0196, lines 1-5).
Regarding claim 2, Chen discloses the resumption condition occurs during the temporary suspension period (Para 0196, lines 1-5).

Regarding claim 11, Chen discloses determining that a resumption condition has occurred comprises determining that a medical condition of the subject satisfies a threshold condition (Para 0195, lines 3-15; Para 0196, lines 1-5).
Regarding claim 13, Chen discloses the threshold condition comprises a measured blood glucose level (“physiological glucose concentration”) of the subject being above a threshold level (Para 0065; Para 0195, lines 3-15; Para 0196, lines 1-5; In order to prevent hypoglycemia, the delivery is suspended (Para 0195, lines 7-8). Therefore, once the glucose concentration rises above a certain level, the delivery continues to prevent hyperglycemia (Para 0196, lines 8-9)).
Regarding claim 14, Chen discloses the threshold condition comprises a measured blood glucose level (“rate of change of the physiological glucose concentration”; this is a level or variable relating to the measured blood glucose) of the subject being below a threshold level (Para 0065; Para 0195, lines 3-15; Para 0196, lines 1-5; delivery is suspended due to the rate of change being above a threshold, therefore, once it is below that threshold the delivery will resume).
Regarding claim 15, Chen discloses the medicament pump (12, Fig 1) comprises an insulin pump (Para 0078).
Regarding claim 16, Chen discloses the medicament pump (12, Fig 1) comprises a bi-hormonal pump capable of administering insulin and a counter-regulatory agent (Para 0064).
Regarding claim 19, Chen discloses the hardware processor is further configured to execute the specific computer-executable instructions to delay the suspension of medicament delivery responsive to determining that a medical condition of the subject satisfies a threshold medical condition (Para 0196, lines 24-31).

Regarding claim 21, Chen discloses the hardware processor is configured to execute the specific computer-executable instructions to generate the dose control signal immediately after determining that the resumption condition has occurred (Para 0195, lines 3-15; Para 0196, lines 1-5).
Regarding claim 22, Chen discloses the hardware processor is configured to execute the specific computer-executable instructions to generate the dose control signal after determining that the resumption condition has occurred and after determining a medical condition of the subject (Para 0065; Para 0195, lines 3-15; Para 0196, lines 1-5).
Regarding claim 23, Chen discloses determining a medical condition of the subject comprises receiving a measured blood glucose level of the subject (Para 0065; Para 0195, lines 3-15).
Regarding claim 25, Chen discloses a method of automatically resuming medicament delivery after medicament delivery to a subject is suspended by a blood glucose control system (Para 0195-0196), the method comprising: by a hardware processor of the blood glucose control system configured to generate a dose control signal (Para 0067, lines 1-20), wherein the dose control signal, when received by a medicament pump (12, Fig 1), commands the medicament pump to administer a medicament to the subject or to administer no medicament to the subject: receiving a request to temporarily suspend delivery of the medicament to the subject, wherein the request comprises an indication of a temporary suspension period associated with a length of time that the delivery of the medicament is to be suspended (Para 0195, lines 3-15; Para 0196, lines 1-5); suspending delivery of the medicament to the 
Regarding claim 29, Chen discloses the resumption condition occurs during the temporary suspension period (Para 0196, lines 1-5).
Regarding claim 30, Chen discloses the resumption condition comprises expiration of the temporary suspension period (Para 0196, lines 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4, 5, 6, 8, 9, 12, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0342974) in view of Harris (US 2016/0030669).
Regarding claim 4, Chen discloses the hardware processor is further configured to execute the specific computer-executable instructions to at least generate -159-an alert upon changing the basal pattern or determining that a pharmacokinetic profile is changing (Para 0191, lines 23-26), however, Chen is silent regarding generating -159-an alert prior to generating the dose control signal, wherein the alert indicates that the temporary suspension period has ended. Harris teaches an ambulatory medicament device (12, Fig 1) configured to automatically resume medicament delivery after medicament delivery to a subject is suspended (Para 0027), wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least generate -159-an alert prior to generating the dose control signal, wherein the alert indicates that the temporary suspension period has ended (Para 0027, lines 24-31; Para 0036, lines 14-17). Modifying the hardware processor disclosed by Chen to generate an alert that indicates that the temporary suspension period has ended as taught by Harris would result in an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware processor disclosed by Chen to generate an alert that indicates that the temporary suspension period has ended as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
Regarding claim 5, Chen discloses the hardware processor is further configured to execute the specific computer-executable instructions to at least generate -159-an alert upon changing the basal pattern 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware processor disclosed by Chen to generate an alert that indicates that the temporary suspension period has ended as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
Regarding claim 6, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding the request to temporarily suspend delivery comprises receiving a first user interaction with a user interface. Harris teaches the request to temporarily suspend delivery comprises receiving a first user interaction with a user interface (Para 0027, lines 1-5; manually suspending requires at least one user interaction with the user interface). Modifying the ambulatory medicament device disclosed by Chen to include the request to temporarily suspend delivery comprises receiving a first user interaction with a user interface as taught by Harris would result in an ambulatory medicament 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medicament device disclosed by Chen to include the request to temporarily suspend delivery comprises receiving a first user interaction with a user interface as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17; Para 0027; lines 1-7).
Regarding claim 8, the modified invention of Chen and Harris disclose the first user interaction comprises a gesture performed on a touchscreen display (20, Fig 1; Para 0066 –Chen) of the ambulatory medicament device (Para 0018; Para 0027, lines 1-5 -Harris).
Regarding claim 9, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding determining that a resumption condition has occurred comprises determining that a user interaction with a user interface is received. Harris teaches a resumption condition has occurred comprises determining that a user interaction with a user interface is received (Para 0036, lines 16-17). Modifying the ambulatory medicament device disclosed by Chen to include a resumption condition has occurred comprises determining that a user interaction with a user interface is received as taught by Harris would result in an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medicament device disclosed by Chen to include determining a resumption condition has occurred comprises determining that a user interaction with a user interface is received as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medicament device disclosed by Chen to generate an alert responsive to determining that the resumption condition has occurred as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
Regarding claim 26, Chen discloses generating an alert upon changing the basal pattern or determining that a pharmacokinetic profile is changing (Para 0191, lines 23-26), however, Chen is silent generating an alert prior to generating the dose control signal, wherein the alert indicates that the temporary suspension period has ended. Harris teaches an ambulatory medicament device (12, Fig 1) configured to automatically resume medicament delivery after medicament delivery to a subject is suspended (Para 0027), and that generates an alert prior to or upon the temporary suspension period 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to generate an alert that indicates that the temporary suspension period has ended as taught by Harris in order to have an ambulatory medicament device that facilitates patient compliance and improves accuracy of treatment (Para 0006, lines 15-17).
Regarding claim 28, Chen discloses determining that a resumption condition has occurred comprises determining that a medical condition of the subject satisfies a threshold condition (Para 0195, lines 3-15; Para 0196, lines 1-5), however, is silent regarding generating an alert responsive to determining that the resumption condition has occurred, wherein the alert indicates that the medical condition of the subject satisfies the threshold condition. Harris teaches generating an alert responsive to determining that the resumption condition has occurred (Para 0027, lines 24-31; Para 0036, lines 14-17). Modifying the ambulatory medicament device disclosed by Chen to generate an alert responsive to determining that the resumption condition has occurred as taught by Harris would result in the alert indicating that the medical condition of the subject satisfies the threshold condition since a resumption condition for Chen’s device is satisfying a threshold condition (Para 0195, lines 3-15; Para 0196, lines 1-5 -Chen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medicament device disclosed by Chen to generate an alert responsive to determining that the resumption condition has occurred as taught by Harris in order .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0342974) in view of Harris (US 2016/0030669) and further in view of Estes (US 2003/0114836).
Regarding claim 7, the modified invention of Chen and Harris discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the request to temporarily suspend delivery comprises receiving a second user interaction with a user interface. Estes teaches the request to temporarily suspend delivery (Para 00074) comprises receiving a first user interaction with a user interface (selecting the suspend function in the main menu, Fig 6) and receiving a second user interaction with a user interface (“Press ACT to Stop Pump”, Fig 6). Modifying the user interface disclosed by Chen and Harris to include a second user interaction to temporarily suspend deliver as taught by Estes would result in a user interface that can confirm that the user intends to suspend the delivery (See Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface disclosed by Chen and Harris to include a second user interaction to temporarily suspend deliver as taught by Estes in order to have a user interface that can confirm that the user intends to suspend the delivery (See Fig 6).
Claims 10, 17, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0342974) in view of Estes (US 2003/0114836).
Regarding claim 10, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding the hardware processor is further configured to execute the specific computer-executable instructions to at least generate an alert prior to suspending delivery of the medicament to the subject, wherein the alert indicates a suspension start time at which the delivery of the medicament will be suspended. Estes teaches an ambulatory medicament device configured to automatically resume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface disclosed by Chen to include an alert comprising a suspension start time as taught by Estes in order to have a user interface that can confirm that the user intends to suspend the delivery and makes it easier to select a particular time for resuming of delivery (Para 0073; See Fig 6).
Regarding claim 17, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding the request comprises an indication of a suspension start time at which the delivery of the medicament is to be suspended. Estes teaches the request comprises an indication of a suspension start time at which the delivery of the medicament is to be suspended (Para 0073; See Fig 6; after the suspend function is selected the “stopped at” time is displayed in the menu to select the period for suspension). Modifying the user interface disclosed by Chen to include an alert comprising a suspension start time as taught by Estes would result in a user interface that makes it easier to select a particular time for resuming of delivery (Para 0073; See Fig 6).

Regarding claim 18, the modified invention of Chen and Estes discloses the hardware processor is configured to suspend delivery of the medicament to the subject at the suspension start time (Para 0073; See Fig 6 -Estes).
Regarding claim 27, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding generating an alert prior to suspending delivery of the medicament to the subject, wherein the alert indicates a suspension start time at which the delivery of the medicament will be suspended. Estes teaches an ambulatory medicament device configured to automatically resume medicament delivery after medicament delivery to a subject is suspended (Para 0073) and generating an alert prior to suspending delivery of the medicament to the subject (“Press ACT to Stop Pump” and “stopped at” time are generated before and at time of suspension, Fig 6), wherein the alert indicates a suspension start time at which the delivery of the medicament will be suspended. (Para 0073; See Fig 6; after the suspend function is selected the “stopped at” time or suspension start time is displayed in the menu to select the period for suspension). Modifying the user interface disclosed by Chen to include an alert comprising a suspension start time as taught by Estes would result in a user interface that can confirm that the user intends to suspend the delivery and makes it easier to select a particular time for resuming of delivery (Para 0073; See Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface disclosed by Chen to include an alert comprising a suspension start time as taught by Estes in order to have a user interface that can confirm that the user .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0342974) in view of Blomquist (US 5876370).
Regarding claim 24, Chen discloses all of the elements of the invention as discussed above. Chen is silent regarding receiving the request to temporarily suspend delivery of the medicament to the subject comprises determining that one or more components of the ambulatory medicament device do not satisfy a minimum requirement for operation. Blomquist teaches an ambulatory medicament device (10, Fig 1) wherein receiving the request to temporarily suspend delivery of the medicament to the subject comprises determining that one or more components of the ambulatory medicament device do not satisfy a minimum requirement for operation (Col 3, lines 15-24). Modifying the ambulatory medicament device to receive a request to temporarily suspend delivery of the medicament when one or more components of the ambulatory medicament device do not satisfy a minimum requirement for operation as taught by Blomquist would result in an ambulatory medicament delivery that provides a predictable window of time during which the user can disable the pump without delaying subsequent infusion intervals (Col 1, lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medicament device to receive a request to temporarily suspend delivery of the medicament when one or more components of the ambulatory medicament device do not satisfy a minimum requirement for operation as taught by Blomquist in order to have an ambulatory medicament delivery that provides a predictable window of time during which the user can disable the pump without delaying subsequent infusion intervals (Col 1, lines 31-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783